UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549FORM 8-KCurrent ReportPursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934Date of Report (date of earliest event reported): June 16, 2008SENECA FOODS CORPORATION(Exact Name of Registrant as Specified in its Charter)New York(State or Other Jurisdiction of Incorporation) 0-01989(Commission File Number) 16-0733425(IRS Employer Identification No.) 3736 South Main Street, Marion, New York 14505-9751(Address of Principal Executive Offices, including zip code)(315) 926-8100(Registrant’s telephone number, including area code)Not Applicable(Former name or former address, if changed since last report)Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial ConditionOn June 16, 2008, Seneca Foods Corporation (the “Corporation”) issued a press release on its financial results for the year ended March 31, 2008 furnished as Exhibit 99.1, attached hereto.Item 8.01Other EventsThe Company amended its Long-Term Debt agreements to provide for the calculation of certain covenants on FIFO (first-in, first-out) basis,notwithstanding the fact that the Company changed its inventory valuation method to LIFO (last-in, first-out) effective with the fourthquarter of fiscal 2008. Copies of amendments to the debt agreements are attached to this Form 8-K and are incorporated herein by reference.Item 9.01Financial Statements and Exhibits.(d)ExhibitsExhibit 10.1Debt Amendment Hancock Exhibit 10.2Debt Amendment Bank of America Exhibit 99.1 Press Release dated June 16, 2008 SIGNATURESPursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this amended report to be signed on its behalf by the undersigned hereunto duly authorized.Date:June 16, 2008SENECA FOODS CORPORATIONBy: /s/Jeffrey L. Van RiperJeffrey L. Van RiperController
